Name: Commission Regulation (EEC) No 1402/88 of 24 May 1988 amending Regulation (EEC) No 1847/85 fixing the list of representative producer markets for certain fruit and vegetables as regards nectarines
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 No L 129/ 10 Official Journal of the European Communities 25 . 5 . 88 COMMISSION REGULATION (EEC) No 1402/88 of 24 May 1988 amending Regulation (EEC) No 1847/85 fixing the list of representative producer markets for certain fruit and vegetables as regards nectarines Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 In Annex IV to Regulation (EEC) No 1847/85 :  the heading 'peaches' is hereby replaced by 'peaches and nectarines',  under 'France' the word 'NÃ ®mes' is added. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1113/88 (2), and in particular Article 17 (2) thereof, Whereas Council Regulation (EEC) No 223/88 (3) adds nectarines to the list of products set out in Annex II to Regulation (EEC) No 1035/72 ; whereas the representative producer markets for those products are the same as for peaches ; whereas Commission Regulation (EEC) No 1 847/85 (4), as last amended by Regulation (EEC) No 277/88 (*), should therefore be supplemented accordingly ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20 . 5. 1972, p. 1 . (2 OJ No L 110, 29 . 4. 1988 , p. 33. (3) OJ No L 23, 28 . 1 . 1988, p. 1 . (*) OJ No L 174, 4. 7. 1985, p. 12. 0 OJ No L 26, 30. 1 . 1988 , p. 66.